Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3, 10-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US Pub. No: 20170330925) in view of  Ahn (US Pub. No 20160179229) and further in view of Chung (US 20180068613 A1).

Regarding claim 1:

 Tang (US Pub. No: 20170330925) discloses a display panel (120) (in Fig. 1, 3-3) comprising:
 a first display area (first display region, Fig. 3-3) including a planar  area (planner area for 11,120, overlap with lower  13, Fig. 1) and a bending area (bending area in  140, Fig.1- 2) (see Fig. 3-3 ) ([0031]); and 
a second display area (second display region) (see  wherein: the first display area and the second display area are arranged along a first direction ([0032-0034], also see abstract);

; when the bending area is in a bent state ([0032-0034]), the planar area (120) and the second display area (second display region ) overlap each other in a third direction (see Fig. 4-3), and 
Note that the Tang disclose in Fig. 4-3 bending area 140,  a width of the bending area (140) is smaller than a maximum width of the planar area  along the first direction, wherein the bending area includes a second (111, see Fig 3-3) and a third  (111) arrangements  of the bending (see Fig. 4-3) at opposite side of bending area.
However,  Tang does not specifically disclose (1) wherein the bending area includes a second notch  and a third notch  at opposite sides   of the bending area in the second direction, and the bending area has a smooth display surface bending outwards; 
(ii) a maximum length of the planar area along a second direction  (y direction) is greater than a minimum length of the second display area along the second direction ; and the first direction intersects and is perpendicular to the second direction.

Regarding (1) Ahn (US Pub. No 20160179229) discloses a notch in the  bending area (i.e. notches in the bend allowance sections see [0105]) (see Fig. 3A)  ([0046], [0105] ), and the bending area has a smooth display (display at bend line which is second display ) surface bending outwards (see Figs. 3A ).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang with the teaching of Ahn, thereby providing a certain bend angle between two adjacent displays by bend allowance section, which can be actively curved in a certain bend radius.

Regarding (2), Chung  (US 20180068613 A1) discloses  a maximum length of the planar area (i.e. display area 1A, see Fig. 1) along a second direction (y direction) is greater than a minimum length of the second display area (secondary display 1BA, see Figs.1,2 and 4) along the second direction (y direction) (note that a cut or notch is appeared at the second display portion 1B, therefore, the first and second display has different length in y direction) (see [0042] [0065]); and
 the first direction intersects (X) and is perpendicular to the second direction( y direction) (note that first direction X and the second direction is y direction, first direction intersects (bends) and is perpendicular to the second direction when the display portion 1A and 1BA bends) (Fig. 2 and 4) . 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang with the teaching of Ahn and Chung, thereby providing a convenience bending display device with improved quality.
 
Regarding claim 17:
Tang discloses a foldable display apparatus (in fig. 1-3), comprising:
 a display panel (120) including: a first display area (first display region, see Fig. 3) including a planar area (planner area for display 120) and a bending area (140, see Fig. 1) see, [0028-0034]); and 
a second display area (second display region, see Fig. 3), wherein: the first display area and the second display area are arranged along a first direction (see Fig. 1); the planar area and the second display area are arranged at opposite sides of the bending area along the first direction (see Fig. 1) ([see, [0028-0031]);
 in a first state (open state, see Fig. 3) of the foldable display apparatus, the first display area (first display region) and the second display area (second display region) of the display panel are arranged at a same plane (see Fig. 3); and -7-Attorney Docket No. 00189.0296.0OUS Application No. 161232,477 in a second state (bending state) of the foldable display apparatus (see Fig. 1), when the bending area is in a bent state  ([0028-0030]), the planar area and the second display area overlap each other in a third direction perpendicular to the planar area (see Fig. 1 ), and the bending area has a smooth display surface (display surface at 140) bending outwards (see, [0028-0030] ,[0032-0034]) and  [0053]).  
Note that the Tang disclose in Fig. 4-3 bending area 140,  a width of the bending area (140) is smaller than a maximum width of the planar area  along the first direction, wherein the bending area includes a second (111, see Fig 3-3) and a third  (111) arrangements  of the bending (see Fig. 4-3) at opposite side of bending area.
However,  Tang does not specifically disclose (1) wherein the bending area includes a second notch  and a third notch  at opposite sides   of the bending area in the second direction, and the bending area has a smooth display surface bending outwards; 
(ii) a maximum length of the planar area along a second direction  (y direction) is greater than a minimum length of the second display area along the second direction ; and the first direction intersects and is perpendicular to the second direction.

Regarding (1) Ahn (US Pub. No 20160179229) discloses a notch in the  bending area (i.e. notches in the bend allowance sections see [0105]) (see Fig. 3A)  ([0046], [0105] ), and the bending area has a smooth display (display at bend line which is second display ) surface bending outwards (see Figs. 3A ).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang with the teaching of Ahn, thereby providing a certain bend angle between two adjacent displays by bend allowance section, which can be actively curved in a certain bend radius.

Regarding (2), Chung  (US 20180068613 A1) discloses  a maximum length of the planar area (i.e. display area 1A, see Fig. 1) along a second direction (y direction) is greater than a minimum length of the second display area (secondary display 1BA, see Figs.1,2 and 4) along the second direction (y direction) (note that a cut or notch is appeared at the second display portion 1B, therefore, the first and second display has different length in y direction) (see [0042] [0065]); and
 the first direction intersects (X) and is perpendicular to the second direction( y direction) (note that first direction X and the second direction is y direction, first direction intersects (bends) and is perpendicular to the second direction when the display portion 1A and 1BA bends) (Fig. 2 and 4) . 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang with the teaching of Ahn and Chung, thereby providing a convenience bending display device with improved quality.

Regarding claim 2:
Tang discloses, wherein: a maximum width of the planar area (planner area for 120) along the first direction is substantially equal to a maximum width of the second display area (second display region) along the first direction (Fig.1 and 3, [0028-0030]).  

Regarding claim 3:
Tang discloses wherein: a direction perpendicular to the planar area is the third direction (see Fig. 2); and when the bending area (140) is in the bent state, a display surface of the planar area and a display surface of the second display area face in opposite directions (see, [0028-0030] ,[0032-0034], see the illustration in Fig.1).

Regarding claim 10:
Note that Tang discloses   wherein: the second and the third  arrangments pass through the display panel (120, 110, 130, Fig. 3-3, 4-3) in a thickness direction of the display panel ([0031-0034]).

Tang does not specifically disclose wherein display panel includes notches.

Ahn (US Pub. No 20160179229) discloses notch pass through the display panel (i.e. notches in the bend allowance sections in second display region (see Fig. 3A, [0046], [0105]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang with the teaching of Ahn, thereby providing a certain bend angle between two adjacent displays by bend allowance section, which can be actively curved in a certain bend radius.

Regarding claim 11:

 Note that Tang disclose-29-Client Ref No. CP20181872US Attorney Docket No. 00189.0296.0OUS an area of the first display area is S1 (i.e. first display region, see Fig. 3-1), an area of the second display area is S2 (second display region, see Fig. 31), an area of the non-display area is S3 (111), but Tang does not specifically disclose the screen ratio S1+S2/ S1 +S2 +S3   is about 95% or greater.  

However, the limitations are obvious in the system of Tang since Tang disclose  a non-display area (111, see Fig. 3-1, [0048])  arranged on the first display area (first display region) and the second display area (second display region) (see the illustration in Fig. 3-1, screen ratio S1+S2/ S1 +S2 +S3  can be acquired as 95% or more, thereby providing an accurate data transmission in the display device. In determining the range encompassed by the term "about" , one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). InW.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), the court held that a limitation defining the stretch rate of a plastic as "exceeding about 10% per second" is definite because infringement could clearly be assessed through the use of a stopwatch. However, in another case, the court held that claims reciting "at least about" were invalid for indefiniteness where there was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about." Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991). 

3.	Claims 4-5, 12, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Ahn and Chung and further in view of Kwak (US Pub. No: 20140101578).

Regarding claim 4:
Tang as modified Ahn and Chung discloses a profiled edge ( CT ) extending along the first direction (x direction) (see Fig. Figs. 2,4) and recessing toward an inside of the second display area to form a first notch (Cut) ((see Chung , [0042, 0065], Fig.2,4).
Note that Tang does not specifically disclose wherein: the second display area  includes a plurality of data lines extending along the first direction .  
However, Kwak (US Pub. No: 20140101578) discloses a display area includes a plurality of data lines (D1-Dn, Fig. 43) ([0324]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang with the teaching of Ahn, Chung and Kwak, thereby providing an accurate data transition in the display device.


Regarding claim 5:
	Tang as modified by Ahn, and Chung discloses  a hollow part (hole) surrounded by the   display area (Fig. 4) (Chung in [0066] discloses a hole penetrating through the substrate 100 may be formed separate from the cut-off portion CP within the display, also see Chung[0052], and Fig. 3).    

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang with the teaching of Ahn, Chung and Kwak, thereby providing an accurate data transition in the display device.

Regarding claim 12:

Tang (US Pub. No: 20170330925) discloses a display panel (120) (in Fig. 1, 3-3) comprising:
 a first display area (first display region, Fig. 3-3) including a planar  area (planner area for 11,120, overlap with lower  13, Fig. 1) and a bending area (bending area in  140, Fig.1- 2) (see Fig. 3-3 ) ([0031]); and 
a second display area (second display region) (see  wherein: the first display area and the second display area are arranged along a first direction ([0032-0034], also see abstract);
when the bending area is in a bent state ([0032-0034]), the planar area (120) and the second display area (second display region ) overlap each other in a third direction (see Fig. 4-3), and 
Note that the Tang disclose in Fig. 4-3 bending area 140,  a width of the bending area (140) is smaller than a maximum width of the planar area  along the first direction, wherein the bending area includes a second (111, see Fig 3-3) and a third  (111) arrangements  of the bending (see Fig. 4-3) at opposite side of bending area; However,  Tang does not specifically disclose (1) wherein the bending area includes a second notch  and a third notch  at opposite sides   of the bending area in the second direction, and the bending area has a smooth display surface bending outwards; 
(ii) a maximum length of the planar area along a second direction  (y direction) is greater than a minimum length of the second display area along the second direction ; and the first direction intersects and is perpendicular to the second direction.
(iii)  a camera component; the camera component and the second display area are arranged at a same side of the planar area; and a lens of the camera component is arranged at a side of the camera component away from the planar area.

Regarding (1) Ahn (US Pub. No 20160179229) discloses a notch in the bending area (i.e. notches in the bend allowance sections see [0105]) (see Fig. 3A) ([0046], [0105]), and the bending area has a smooth display (display at bend line which is second display) surface bending outwards (see Figs. 3A).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang with the teaching of Ahn, thereby providing a certain bend angle between two adjacent displays by bend allowance section, which can be actively curved in a certain bend radius.

Regarding (2), Chung  (US 20180068613 A1) discloses  a maximum length of the planar area (i.e. display area 1A, see Fig. 1) along a second direction (y direction) is greater than a minimum length of the second display area (secondary display 1BA, see Figs.1,2 and 4) along the second direction (y direction) (note that a cut or notch is appeared at the second display portion 1B, therefore, the first and second display has different length in y direction) (see [0042] [0065]); and
 the first direction intersects (X) and is perpendicular to the second direction( y direction) (note that first direction X and the second direction is y direction, first direction intersects (bends) and is perpendicular to the second direction when the display portion 1A and 1BA bends) (Fig. 2 and 4) . 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang with the teaching of Ahn and Chung, thereby providing a convenience bending display device with improved quality.

 Regarding (3), Kwak (US Pub. No: 20140101578) discloses) disclose a camera component (141); the camera component (141) and the second display area (190A) are arranged at a same side of the planar area; and a lens (lens on camera 140) of the camera component is arranged at a side of the camera component away from the planar area (Fig. 2) ([0265] discloses camera 140 may include a lens and an image sensor (not illustrated). General lens such as universal lens, wide-angle lens, or zoom lens may be used. The first and second imaging units 140a, 140b may include lenses which are generally identical to each other, but are not limited thereto). 
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang with the teaching of  Ahn, Chung and  Kwak, thereby providing improved camera integrated bendable display panel.  
Regarding claims 15 and 20 :
Tang as modified Ahn and Chung discloses wherein: the display panel includes a profiled edge (CT), the second display area (i.e. second display region) includes the profiled edge extend in the first direction (see Fig. 4-3); the profiled edge is recessed toward an inside of the second display area to form a first notch (Cut) (see Chung  and [0042, 0065], Figs. 2,4).
Tang fails to teach camera component formed on display housing which is corresponding to second display.
Tang as modified by Ahn, Chung and Kwak discloses camera component (141) formed on display housing which is corresponding to second display (190a) (see, Kwak Fig. 2, [0073]).
  Therefore,it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang with the teaching of Ahn, Chung and Kwak  thereby providing  improved and convenient folding display device.

4.	Claims 6 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Ahn and Chung and further in view of Yoshizumi (US 20170139442 A1). 

Regarding claim 6:
 Note that Tang discloses wherein: a part of the display panel (120) in the first display area (first display region) at least a part of the display panel in the second display area (second display region) (see Fig. 1-2); and the first display area and the second display area share a same substrate (110) (Fig. 1-2 and 3).  
Tang in view of Ahn and Chung does not disclose display area is an organic light-emitting diode (OLED) display panel, includes an electrophoretic display panel.
Yushizumi discloses display area is an organic light-emitting diode (OLED) display panel, includes an electrophoretic display panel (Yoshizumi, [0155]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang with the teaching of Ahn, Chung and Yoshizumi, thereby improved convenience can be provided in the display device.
Regarding claim 18:
Note that Tang as modified Ahn, Chung and Kwak does not specifically disclose the the display apparatus has a first mode and a second mode; in the first mode, the first display area is in a display state and the second display area is in a non-display state; and in the second mode, the first display area is in the non-display state and the second display area is in the display state.
  
Yoshizumi discloses wherein: the display apparatus has a first mode (in spread state of display panel 11, see Yoshizumi,  Fig. 10C) and a second mode (in sliding of bending state); 
 the first mode, the first display area is in a display state (i.e. display are 11 in corresponding to housing 21), and the second display area (display are 11 in corresponding to housing 22) is in a non-display state (see Yoshizumi, i.e. The housing 22 includes an audio input portion 77, an audio output portion 78, an antenna 82, a camera module 86, and the like); and 
in the second mode (bending mode), the first display area is in the non-display state (see Yoshizumi, display in housing 21 includes an arithmetic portion (CPU) 61, a memory device 64, a display controller 71, a touch sensor controller 72, a battery controller 73, a power receiving portion 74, a battery module 75, a sound controller 76, a communication module 81, a posture measurement portion 83, a shape measurement portion 84, an external interface 85, a vibration module 87, a sensor 88, and the like. , and the second display area is in the display state  (see Yoshizumi, [0180] Examples of the external interface 85 include one or more buttons or switches (also referred to as housing switches) and an external port to which another input component can be connected which are provided on the housing 21 or the housing 22. The external interface 85 is connected to the arithmetic portion 61 via the bus line 62. Examples of the housing switches include a switch associated with powering on/off, a button for adjusting volume, and a camera button).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang with the teaching of Ahn, Chung, and Yoshizumi thereby providing  thereby providing high efficient display data transmission in the folding display device.
 
Regarding claim 19:
Tang as modified by Ahn, Chung and Youshizumi discloses the second mode is a photographing mode or a chat mode (i.e. camera mode) (Yoshizumi [0180]), thereby providing improved and convenient folding display device.



5.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 20150153778 A1) in view of Ahn and Chung and further in view of Laves (US 20070279315 A1).
 
Regarding claim 7:
Tang as modified Ahn and Chung does not specifically disclose wherein the second display area includes: a first sub-area, in which a part of the display panel includes an OLED panel; and a second sub-area, in which a part of the display panel includes an electrophoretic display panel, wherein: the first sub-area and the second sub-area are arranged along the second direction. 
 
Laves (US 20070279315 A1) discloses display area includes:
 a first sub-area (see Fig. 16C ),  and a second sub-area, in which a part of the display panel includes an electrophoretic display panel, wherein: the first sub-area and the second sub-area are arranged along the second direction (in claim 19 of Laves reference discloses  a display panel in the plurality of separate display panels includes one of an electrophoretic display, a cholesteric liquid crystal display (ChLCD), an organic light-emitting diode OLED display, and a display based on electrowetting technology).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang with the teaching of Ahn , Chung, and Laves, thereby provide a compact and easy to carry display device. 

.   

 
6.	Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Tang  in view of Ahn and Chung and further in view of Jang (US 20160266691 A1).

Regarding claim 8:
Tang in view of Ahn and Chung does not specifically disclose a stepped area, including a bonding area having a plurality of conductive pads, wherein the stepped area and the bending area are arranged at opposite sides of the planar area along the first direction.  

Jang (US 20160266691 A1) disclose a stepped area (NDA), including a bonding area having a plurality of conductive pads (DL-P, GL-P), wherein the stepped area and the bending area are arranged at opposite sides of the planar area along the first direction (see the illustration in Fig. 1A, 1B and 8), in [0102] discloses gate lines GL and the data lines DL may include a gate pad part GL-P and data pad parts DL-P, which are disposed in the non-display area NDA, respectively which is on the opposite side of the bending area,` see Fig. 1A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang with the teaching of Ahn, Chung and Jang thereby providin high levels of conductivity in device assembly and extend display component life.

Regarding claim 9:
Tang as modified by Ahn, Chung and Jang discloses a direction perpendicular to the planar area is a third direction (see Fig. 1A); and when the stepped area (NDA) is in a bent state (e.g folding state), a part of the stepped area and the planar area overlap in the third direction (see Jang, Fig. 1B) ([0026], [0054] and [0102]).   Same motivation as applied to claim 8.

7.	Claims 13-14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Ahn and Chung , Kwak and further inview of Yoshizumi (US 20170139442 A1). 

Regarding claim 13:
Note that Tang as modified Ahn, Chung and Kwak does not specifically disclose the display apparatus has a first mode and a second mode; in the first mode, the first display area is in a display state, and the second display area is in a non-display state; and in the second mode, the first display area is in the non-display state, and the second display area is in the display state.
 
Tang as modified by Ahn and Chung , Kwak and Yoshizumi (US  discloses wherein: the display apparatus has a first mode (in spread state of display panel 11, see Yoshizumi,  Fig. 10C) and a second mode (in sliding of bending state); 
 the first mode, the first display area is in a display state (i.e. display are 11 in corresponding to housing 21), and the second display area (display are 11 in corresponding to housing 22) is in a non-display state (see Yoshizumi, i.e. The housing 22 includes an audio input portion 77, an audio output portion 78, an antenna 82, a camera module 86, and the like); and 
in the second mode (bending mode), the first display area is in the non-display state (see Yoshizumi, display in housing 21 includes an arithmetic portion (CPU) 61, a memory device 64, a display controller 71, a touch sensor controller 72, a battery controller 73, a power receiving portion 74, a battery module 75, a sound controller 76, a communication module 81, a posture measurement portion 83, a shape measurement portion 84, an external interface 85, a vibration module 87, a sensor 88, and the like. , and the second display area is in the display state  (see Yoshizumi, [0180] Examples of the external interface 85 include one or more buttons or switches (also referred to as housing switches) and an external port to which another input component can be connected which are provided on the housing 21 or the housing 22. The external interface 85 is connected to the arithmetic portion 61 via the bus line 62. Examples of the housing switches include a switch associated with powering on/off, a button for adjusting volume, and a camera button).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang with the teaching of Ahn, Chung, and Kwak and Yoshizumi thereby providing  thereby providing high efficient display data transmission in the folding display device.
 


Regarding claim 14  
Tang as modified by Ahn, Chung and Kwak Youshizumi discloses the second mode is a photographing mode or a chat mode (i.e. camera mode) (Yoshizumi [0180]), thereby providing improved and convenient folding display device.

 
Regarding claim 16:
Tang as modified by Ahn, Chung and Kwak Youshizumi discloses a cover plate (Yoshizumi  in [0020] discloses when the display panel is in the second form and the first display surface is covered with at least one of the second portion, the third portion, and the second housing), one-piece (bending interface) molded and having a U-shape cross section (i.e. bending section); wherein: the display panel includes a light-exiting surface and a bottom surface opposite to the light-exiting surface (Yoshizumi, [0178]);  -31-Client Ref No. CP20181872US Attorney Docket No. 00189.0296.0OUS the cover plate is arranged at a side of the light-exiting surface away from the bottom surface; and the cover plate covers the light-exiting surface (Yoshizumi,  [0178]) and thereby and thereby providing a high efficient image data in the display device(Yoshizumi, in [0178], discloses a state where the two housings are closed and a state where they are opened. As an example of an optical measurement, a light-receiving element may be provided on one of the two adjacent housings, a light-receiving element may be provided on the surface of one of the two adjacent housings, a light source may be provided on the surface of the other). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang with the teaching of Ahn, Chung,  Kwak and yoshizumi, thereby providing improved and convenient folding display device.

Responds to Applicant’s argument
8. 	Applicant’s argument filed on 10/12/2020 has been considered but are moot in view of new ground of rejection. In view of amendment the reference of (US Pub. No 20160179229) and and  Chung (US 20180068613 A1) has been added for further consideration.

Inquiry

9.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /SHAHEDA A ABDIN/            Primary Examiner, Art Unit 2692